Order entered August 11, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00667-CV

                       BASIC ENERGY SERVICES, L.P., Appellant

                                              V.

                       EXCO RESOURCES, INC., ET AL., Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-07735-E

                                          ORDER
       We GRANT court reporter Vikki L. Ogden’s August 6, 2015 extension request and

ORDER the record be filed no later than October 30, 2015. We caution Ms. Ogden that no

further extensions may be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE